Citation Nr: 1705057	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals, stress fracture, fourth metatarsal, left foot.

2.  Entitlement to an increased evaluation in excess of 0 percent for residuals, stress fracture, pelvis (left-side).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard and appears to have a period of Active Duty for Training from June 2003 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that after the claim was certified to the Board, the Veteran submitted an April 2015 VA Form 21-526EZ for her left pelvis disability.  The Veteran then submitted a May 2015 Disability Benefits Questionnaire (DBQ) to support her claim.  The AOJ issued another rating decision in July 2015 denying an increase in the Veteran's service-connected left pelvis claim.  Next, the Veteran issued a notice of disagreement (NOD) with that rating decision in January 2016.  To date, the AOJ has not issued a statement of the case in response to the January 2016 NOD; however, the Board notes that the Veteran's April 2015 claim is the same claim that is currently on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for her service-connected left foot disability in May 2011.  Since that examination, the Board finds that, liberally construed, the Veteran's December 2016 Written Brief Presentation indicates a possible worsening of her condition such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  In that regard, the Veteran, through her representative, stated that her service-connected left foot condition is of greater severity, and is deserving of a higher rating.  See December 2016 Written Brief Presentation.

Regarding the Veteran's service-connected left pelvis disability, since the May 2011 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of her left pelvis disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected left foot disability and her service-connected left pelvis disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected left foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left foot disability under the rating criteria.  In particular, the examiner should opine as to whether the Veteran's left foot disability is moderate, moderately severe, or severe.  The examiner should also state whether there is actual loss of use of the left foot due to the service-connected residuals of a left foot stress fracture.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected left pelvis disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left pelvis disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's left pelvis disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, including as compared to the right pelvis.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

Additionally, the examiner should specifically state extension and flexion range of motion findings, and should indicate if there is any limitation of abduction, adduction, or rotation of the left leg.

The examiner should comment on whether the left pelvis disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected left pelvis (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




